Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the application filed on 09/14/2020.  
The information disclosure statement/s (IDS/s) submitted on 09/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
The drawings filed on 09/14/2020 are acceptable.
Applicant has canceled claims 1-10 and added new claims 11-28.
Claims 11-28 are pending and have been examined.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to because of the following informalities:  It appears that “insulation transformer 2” on paragraph [0031] should be “insulation transformer 2A”. Appropriate correction is required.
Drawings

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every
110 and 111” on fig. 1, should be “A110 and B111” as specified in the specification.  No new matter should be entered. 
The Patent and Trademark Office no longer makes drawing changes.  See 1017 O.G. 4.  It is applicant's responsibility to ensure that the drawings are corrected.  Corrections must be made in accordance with the instructions below.
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13, 17-19, 21-23 and 25-27 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Inou et al. (U.S. 4,862,339 B2), hereinafter ‘Inou.

In re to claim 11,  Inou discloses an insulated power supply circuit (i.e. fig. 2, see col. 5, lines 24-42), comprising: an insulation transformer (i.e. 12/26, fig. 2) including a primary-side winding (i.e. n1/n22) provided on a primary side thereof, and a plurality of secondary-side windings (i.e. n2/n22) provided on a secondary side thereof; a power input circuit (i.e. Vin), which is connected to the primary-side winding (i.e. n1), and is configured to receive power supply to excite the primary-side winding through ON/OFF of a switching function (i.e. switch 14); and a plurality of power output circuits (i.e. Vout and Vout1), each of which is connected to a corresponding one of the plurality of secondary-side windings (i.e. n2 and n21), and is configured to, along with excitation of the primary-side winding, receive as an input voltage an output voltage generated in the corresponding one of the plurality of secondary-side windings, to thereby generate a constant voltage to be applied to a corresponding load (i.e. see col. 5, lines 13-23), wherein the power input circuit has a voltage generation function of generating a voltage of the primary-side winding corresponding to an estimated value of a preset excitation level by controlling the ON/OFF of the switching  (i.e. 14) function based on an output condition change command signal, which is generated as a command to change the output voltage in accordance with a load condition of a load to be connected to each of the plurality of power output circuits  (i.e. 16 and 24, i.e. see col. 5, line 62 to col. 6, line  9), and the power input circuit is configured to change an excitation level of the primary-side winding based on the voltage of the primary-side winding obtained with use of the voltage generation function, and wherein each of the 2Docket No. 532698US Preliminary Amendment in accordance with the voltage of the primary-side winding generated based on the output condition change command signal, to thereby generate the constant voltage to apply the generated constant voltage to the corresponding load.  
In re to claim 12, Inou discloses the insulated power supply circuit (i.e. fig. 2, see col. 5, lines 24-42) according to claim 11, further comprising a feedback circuit (i.e. 28, fig 5) configured to perform feedback control from the secondary side to the primary side of the insulation transformer (i.e. 26), wherein the feedback circuit is configured to stabilize the output voltage (i.e. fig. 5, col. 7, lines 24-41).  
In re to claim 13, Inou discloses the insulated power supply circuit (i.e. fig. 2, see col. 5, lines 24-42) according to claim 12, wherein the feedback circuit (i.e. 28, fig. 5) includes a switch element (i.e. 290, fig. 5) that is switched on or off in response to reception of the output condition change command signal, and the feedback circuit is configured to switchingly change a feedback voltage in accordance with ON/OFF of the switch element, to thereby change the output voltage  (i.e. see col. 7, lines 24-50).  
In re to claims 17 and 18, Inou discloses the insulated power supply circuit (i.e. fig. 2, see col. 5, lines 24-42) according to claim 11, wherein the output condition change command signal (i.e. Vf) is generated in accordance with magnitude of the load to be connected to the secondary side of the insulation transformer (i.e. see col. 6, lines 52-57),  wherein the output condition change command signal (i.e. Vf) is generated in accordance with a voltage or a current on the primary side or the secondary side of the insulation transformer (i.e. 26, see col. 6, lines 52-57).  
.  
In re to claim 19, Inou discloses the insulated power supply circuit (i.e. fig. 2, see col. 5, lines 24-42) according to claim 11, wherein the output condition change command signal (i.e. Vf), fig. 5) is generated in accordance with ON/OFF of an operation switching control circuit (i.e. 40) having an operation switching control function for the plurality of power output circuits transformer (i.e. 26, see col. 6, lines 52-57).  
In re to claims 21 & 22, Inou discloses the insulated power supply circuit (i.e. fig. 2, see col. 5, lines 24-42) according to claim 12, wherein the output condition change command signal is generated in accordance with magnitude of the load to be connected to the secondary side of the insulation transformer (i.e. see the Abstract and col. 2, lines 40-49); wherein the output condition change command signal is generated in accordance with a voltage or a current on the primary side or the secondary side of the insulation transformer (i.e. 26, see col. 6, lines 52-57).  
In re to claim 23, Inou discloses the insulated power supply circuit (i.e. fig. 2, see col. 5, lines 24-42) according to claim 12, wherein the output condition change command signal (i.e. Vf) is generated in accordance with ON/OFF of an operation switching control circuit (i.e. 40, fig. 5) having an operation switching control function for the plurality of power output circuits (i.e. 26, see col. 6, lines 52-57).  
In re to claims 25 & 26, Inou discloses the insulated power supply circuit (i.e. fig. 2, see col. 5, lines 24-42) according to claim 13, wherein the output condition change command signal is generated in accordance with magnitude of the load to be connected to the secondary side of the insulation transformer (i.e. see the Abstract and col. 2, lines 40-49); wherein the output condition change command signal is generated in accordance with a voltage or a current on the 
 
In re to claim 27, Inou discloses the insulated power supply circuit (i.e. fig. 2, see col. 5, lines 24-42) according to claim 13, wherein the output condition change command signal (i.e. Vf), fig. 5) is generated in accordance with ON/OFF of an operation switching control circuit (i.e. 40, fig. 5) having an operation switching control function for the plurality of power output circuits (i.e. 26, see col. 6, lines 52-57).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
 (a)  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 20, 24 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Inou et al. (U.S. 4,862,339 B2), hereinafter ‘Inou. in view of Hayashi et al. (U.S. 2016/0006344 A1), hereinafter ‘Hayashi.  

In re to claim 20,  Inou discloses the insulated power supply circuit (i.e. fig. 2, see col. 5, lines 24-42) according to claim 11.  Except, Inou fail to explicitly disclose that wherein the output condition change command signal is generated through logic operation by an arithmetic logic unit.  Whereas, Hayashi teach that wherein the output condition change command signal is generated through logic operation by an arithmetic logic unit (i.e. 210, fig. 2, see para. [0172 and 0238]). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the power supply circuit of Inou by incorporating the 
In re to claim 24,  Inou discloses the insulated power supply circuit (i.e. fig. 2, see col. 5, lines 24-42) according to claim 12.  Except, Inou fail to explicitly disclose that wherein the output condition change command signal is generated through logic operation by an arithmetic logic unit.  Whereas, Hayashi teach that wherein the output condition change command signal is generated through logic operation by an arithmetic logic unit (i.e. 210, fig. 2, see para. [0172 and 0238]). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the power supply circuit of Inou by incorporating the arithmetic logic unit of Hayashi in order to maximize the accuracy and efficiency of the arithmetic processing of the power supply circuit controller.
In re to claim 28,  Inou discloses the insulated power supply circuit (i.e. fig. 2, see col. 5, lines 24-42) according to claim 13.  Except, Inou fail to explicitly disclose that wherein the output condition change command signal is generated through logic operation by an arithmetic logic unit.  Whereas, Hayashi teach that wherein the output condition change command signal is generated through logic operation by an arithmetic logic unit (i.e. 210, fig. 2, see para. [0172 and 0238]). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the power supply circuit of Inou by incorporating the arithmetic logic unit of Hayashi in order to maximize the accuracy and efficiency of the arithmetic processing of the power supply circuit controller.


Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but 
would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:
In re to claim 14, Inou discloses the insulated power supply circuit (i.e. fig. 2, see col. 5, lines 24-42) according to claim 13, wherein the insulation transformer includes a feedback auxiliary winding on the primary side, and wherein the feedback circuit is provided in the power input circuit, and is configured to perform feedback control based on an output voltage of the feedback auxiliary winding, to thereby stabilize the output voltage.  
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 15 and 16, claims 15 and 16 depend from claim 14, thus are also objected for the same reasons provided above.     
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEMANE MEHARI/Primary Examiner, Art Unit 2839